MEMORANDUM *
Federal prisoner Aaron Ben Northrop appeals pro se the district court’s dismissal of his habeas corpus petition, filed pursuant to 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal of a § 2241 petition, see Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1988), and we affirm.
In his petition, Northrop challenged his conviction by guilty plea that he received in the underlying criminal case in the District of Connecticut. The district court properly dismissed Northrop’s § 2241 petition because he has not demonstrated that a motion under § 2255 is inadequate or ineffective to test the legality of his detention. See Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (rejecting contention that § 2255 is inadequate or ineffective merely because prisoner’s § 2255 motion might be procedurally barred); Tripati, 843 F.2d at 1162 (stating that § 2255 “is not inadequate or ineffective ... merely because the sentencing court denied relief on the merits”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).